Opinion of the Court by
Judge Williams:
The bond executed by the deputy to his principal as sheriff is *559not a statutory, but a common law bond, hence, the covenant by the deputy to collect and pay over old taxes is not to be governed by the principles announced in Middleton vs. Caldwell, 4 Bush, 392. But the deputy having actually collected the old taxes of his principal’s predecessor is responsible therefor, and his having done so is a valuable consideration to fix the responsibility of his securities. Whilst neither he nor they might have been responsible for refusing to collect the taxes or right to do so, yet having actually made the collections, so far as he received them, he and his securities are responsible.

Ireland, for appellant.

Perrin, for appellee.
Wherefore, the judgment is reversed for further proceedings consistent herewith.